Citation Nr: 1103360	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By that ration action, the RO denied, in part, denied service 
connection for tinnitus.  The Veteran appealed the above-cited 
rating action to the Board. 


FINDING OF FACT

The evidence shows that the Veteran's tinnitus is related to his 
service-connected hearing loss. 


CONCLUSION OF LAW

The Veteran's tinnitus is proximately due to or the result of his 
service- connected hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (Court) (as noted by 
citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim. The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide. Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the Court's 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.
To the extent that the action taken herein below is fully 
favorable to the Veteran, the Board finds that further discussion 
of the requirements of VCAA is not required.  

II. Merits Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during a Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition. See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

The controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected disability 
by a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Veteran contends that his tinnitus, as well as his service-
connected hearing loss, are causally related to his supply duties 
while working at a warehouse that was in close physical proximity 
to an airstrip during active military service in Da Nang, 
Vietnam.  He maintains that in March or April 1967, his base 
received enemy rocket attacks that resulted in the explosion of 
several 500-pound bombs and that this contributed to the 
development of his tinnitus.  (See VA Form 21-4138, Statement in 
Support of Claim, dated and signed by the Veteran in October 
1967).  
Despite a July 2008 VA examiner's statement that the Veteran 
denied having had tinnitus, he has maintained that he has had 
"constant ringing in the ears."  (See Veteran's 
representative's statement to VA, accepted as the Veteran's 
Notice of Disagreement, received in August 2008).  The Veteran is 
competent to report tinnitus because it requires only personal 
knowledge, not medical expertise.  The Veteran is competent to 
provide statements concerning factual matters of which he has 
firsthand knowledge (i.e., experiencing or observing pain in the 
Veteran's feet and shortness of breath).  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A private physician, Steven E. West, has related the Veteran's 
tinnitus to his service-connected hearing loss.  (See February 
2009 report, prepared by Steven E. West, M. D.).  This opinion is 
probative and uncontroverted by any other medical evidence of 
record. 

Accordingly, service connection for the currently demonstrated 
tinnitus as secondary to the  service-connected hearing loss is 
warranted. 38 C.F.R. § 3.310.


ORDER

Service connection for tinnitus as secondary to the service-
connected hearing loss is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


